                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

THE JAMES MADISON PROJECT        *
1250 Connecticut Avenue, N.W.    *
Suite 700                        *
Washington, D.C. 20036           *
                                 *
       and                       *
                                 *
KADHIM SHUBBER                   *
FINANCIAL TIMES                  *
1667 K Street, NW                *
Suite 825                        *
Washington, D.C. 20006           *
                                 *
       Plaintiffs,               *    Civil Action No. 19-2461
                                 *
       v.                        *
                                 *
DEPARTMENT OF THE TREASURY       *
1500 Pennsylvania Avenue, NW     *
Washington, D.C. 20220           *
                                 *
       Defendant.                *
                                 *
*      *       *    *      * *   *    *      *      *      *                         *
                             COMPLAINT

   This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

et seq., as amended, to seek production of agency records sought by the plaintiffs

The James Madison Project and Kadhim Shubber from the defendant Department of the

Treasury (and its component entity).

                                    JURISDICTION

   1. This Court has both subject matter jurisdiction over this action and personal

jurisdiction over the defendant pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.

                                         VENUE

   2. Venue is appropriate under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391.
                                         PARTIES

   3. Plaintiff The James Madison Project (“JMP”) is a non-partisan organization

established in 1998 to promote government accountability and the reduction of secrecy,

as well as educating the public on issues relating to intelligence and national security.

   4. Plaintiff Kadhim Shubber (“Shubber”) is the U.S. Legal and Enforcement

Correspondent for the Financial Times, and is a representative of the news media.

   5. Defendant Department of the Treasury (“Treasury”) is an agency within the

meaning of 5 U.S.C. § 552(f), and is in possession and/or control of the records requested

by the plaintiffs that are the subject of this action. Treasury controls – and consequently

serves as the proper party defendant for litigation purposes for – the Office of the

Comptroller of the Currency (“OCC”).

                                  COUNT ONE (OCC)

   6. By letter dated June 7, 2018, JMP and Shubber (hereinafter referred to jointly as

the “Requesters”) submitted a FOIA request to OCC.

   7. By letter dated February 27, 2019, OCC issued a substantive response denying the

FOIA request in reliance upon Exemption 5 and Exemption 8. The request was

designated as Request Number 2018-00511-F.

   8. The Requesters filed a timely administrative appeal of OCC’s denial.

   9. By letter dated February 28, 2019, OCC acknowledged receipt of the appeal.

   10. To date, no substantive response has been received by the Requesters from OCC

regarding their administrative appeal. The Requesters have constructively exhausted all

required administrative remedies and are entitled to seek judicial relief.




                                              2
   WHEREFORE, plaintiffs The James Madison Project and Kadhim Shubber pray that

this Court:

   (1) Order the defendant Department of the Treasury to process and release to the

plaintiffs all responsive, non-exempt records;

   (2) Award reasonable costs and attorney’s fees as provided in 5 U.S.C. § 552(a)(4)(E)

and/or 28 U.S.C. § 2412(d);

   (3) Expedite this action in every way pursuant to 28 U.S.C. § 1657(a); and

   (4) Grant such other relief as the Court may deem just and proper.

Date: August 14, 2019

                                      Respectfully submitted,

                                             /s/
                                      __________________________
                                      Bradley P. Moss, Esq.
                                      D.C. Bar #975905
                                      Mark S. Zaid, Esq.
                                      D.C. Bar #440532
                                      Mark S. Zaid, P.C.
                                      1250 Connecticut Avenue, N.W.
                                      Suite 700
                                      Washington, D.C. 20036
                                      (202) 454-2809
                                      (202) 330-5610 fax
                                      Brad@MarkZaid.com
                                      Mark@MarkZaid.com

                                      Attorneys for the Plaintiffs




                                             3
